NOTE: ThiS order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ARLINGTON INDUSTRIES, INC.,
Plaintiff-Cr0ss Appellan,t, ~
V.
BRIDGEPORT FITTINGS, INC.,
Defendom,t-Appellan.t.
2010-1377, -1400, -1408
Appea1 from the United States Dist1'ict C0urt for the
Midd1e District of Pennsylvania in consolidated case nos.
01-CV-0485 and 05-CV-2622, Judge Christopher C. Con-
ner.
ON MOTION
Before BRYSON, ScHALL, and PRosT, Circuiz Judges.
SCHALL, Circuit Judge.
0 R D E R
Ar1ington Indust:ries, Inc. moves without opposition to
remand this case to the United StateS DiStriot Court for
the Midd1e District of PennSy1vania pursuant to Rule
12(b)(1) of the Ru1es of Federa1Appe11ate Pr0cedure.

ARLINGTON INDUSTRIES V. BRIDGEPORT 2
Arlington appea1s, inter a1ia, from the district court’s
ruling that certain of Bridgeport Fittings, Inc.’s products,
including the Duplex Connectors product, do not infringe
Arlington’s patent. This appeal was stayed pending
disposition of Arlington In,du,s., Inc. v. Bridgeport Fittings,
In,c., 632 F`.3d 1246 (Fed. Cir. 2011), a separate appeal
involving the same patent and Duplex Connectors prod-
uct, in which this court vacated a finding of non-
infringement due to an erroneous claim construction
Arlington states that it moved for an indicative ruling
pursuant to Fed. R. Civ. P. 62.1, whether the district
court would vacate the portion of its underlying judgment
relating to the Duplex Connect0rs in light of this court’s
decision in the prior appeal The district court indicated
pursuant to Rule 62.l(a)(3) that it would grant the mo-
tion, and Arlington states that “the parties have agreed
that if the Court remands, they will stipulate to the
dismissal without prejudice of their claims regarding the
Duplex Connectors." Briefing in this case on the remain-
ing issues will proceed.
The court grants the motion. We retain jurisdiction
over these appeals and the remaining issues currently
being briefed S'ee Fed. R. App. P. 12(b)(l).
Accordingly,
IT IS ORDERED THATZ
The motion to remand is granted to limited extent ex-
plained above The court retains jurisdiction over these
appeals.

3
ARLINGTON INDUSTRIES V. BRIDGEPORT
NOV 04 2011
Date
cci Kathryn L. Clune, Esq.
S
Deanne E. Maynard, Esq.
FoR THE CoURT
/s/ J an Horbaly
J an Horba1y
Clerk
FlLED
u.s. count or APPF_ALs FOR
ms renew c1Rcun‘
N0vt04 2011
1 ma sonam
s cram